Citation Nr: 1718034	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran appeared at a hearing before the undersigned judge in November 2016.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD renders him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in August 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in December 2010 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's psychiatric symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events) is rated 30 percent disabling.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis:
Facts

The Veteran contends that his PTSD is more disabling than reflected by the 30 percent rating currently assigned.

The Veteran routinely saw a private examiner, Dr. Sawyer, at Albemarle Behavioral Medicine for his major depression.  The Veteran saw this examiner every three months, and the session notes of record date back to April 2000 and up to May 2009.  The Board has reviewed the records and finds that they are redundant of each other.  Thus, the Board has summarized the session reports.  The reports consistently indicated that the Veteran had a history of depression, anger management difficulties, paranoid ideations, mood instability, insomnia, and alcohol/polysubstance dependence.  At times, it was indicated that the Veteran had been feeling more depressed and lethargic as well as worrying more.  The reports also reflect that the Veteran's mood would change between euthymic, irritable, dysphoric and bland but always with a negative affect.  He also consistently denied any thoughts of suicide or self-harm in these reports.

The Veteran underwent a VA examination in December 2010.  The examination report indicates that the Veteran had been irritable, angry, anxious and withdrawn.  
The Veteran also reported that he was frequently sad and anxious.  The report indicates that through the years, the Veteran had difficulty falling asleep and remaining asleep, such as tossing, turning, sweating and thrashing in his sleep.  The report indicates that he had repeated intrusive thoughts about his combat experience.  The report indicates that the Veteran had fleeting suicidal thoughts but had not attempted to harm himself.  The examiner noted that the Veteran had become increasingly socially isolated through the years.  

The report indicates that the Veteran is hypervigilant in all settings, such that in public, he is watchful, wary and suspicious of people around him.  He is also easily startled.  The examiner noted that through the years, the Veteran has not been violent.  The examiner also indicated that the Veteran did not report specific difficulty with memory function, cognition or organic sequelae.  The examiner indicated that the Veteran does not represent a danger to himself or others.  The report indicates that the Veteran is not suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive or compulsive.  The examiner indicated that the Veteran is able to comprehend and complete simple and complex commands.  

The examiner opined that the Veteran's PTSD was chronic.  The examiner also indicated that the Veteran's alcohol abuse is directly caused by his PTSD.  The examiner reasoned that the Veteran has difficulty establishing personal relationships, is significantly socially withdrawn in public settings, and becomes withdrawn, anxious, irritable and occasionally angry.  The examiner assigned a GAF score of 54.  

A March 2011 Mental Health Evaluation note from Hampton VA Medical Center (VAMC) indicates that the Veteran denied acute or active suicidal ideations.  His speech was noted to be coherent and relevant.  His thoughts were noted to be organized and goal directed.  He denied delusions or hallucinations.  His insight and judgment were noted as good.  

A March 2011 Treatment Plan note from Hampton VAMC indicates that the Veteran presented as anxious.  There were no suicidal or homicidal ideations or plans.  There were no delusions or hallucinations.   He was noted to have poor insight and judgment.  The Veteran indicated that he felt hopeless about the future and had thoughts of taking his own life.  He indicated that he had such thoughts two years prior but did not plan to take his life and had never attempted suicide.  He was assigned a GAF score of 50.  

Another March 2011 Mental Health Note from Hampton VAMC indicates that the Veteran had been living a very isolated life.  It was indicated that he has been unable to work for over 13 years because as he stated, "You know something is wrong when they tell you [that] you need to go and get yourself some help."  It was noted that the Veteran has constant intrusive thoughts about Vietnam, flashbacks, hyperarousal, hypervigilance, guilt, intolerance of contact with others and extreme avoidance.  The note reflects the Veteran's reports that he is unable to enjoy anything since he has to think of everything that can go wrong, which is what the military taught him.  He indicated that this has alienated him from people and hindered his ability to keep jobs.  It was noted that the Veteran feels depressed and desperate over his life.  He was noted to have limited attention to self-care, erratic sleep, no energy, low interest and anhedonia.  The note indicates that the Veteran did not have auditory or visual hallucinations, anxiety attacks or manic symptoms.  His mood was noted to be bad with full range of anxious affect.  It was noted that his thoughts were organized and goal directed.  There were no delusions or hallucinations elicited.  The diagnosis was PTSD, and he was assigned a GAF score of 45.

An April 2011 Medication Reconciliation note from Hampton VAMC indicates that the Veteran has constant intrusive thoughts, flashbacks, hyperarousal and hypervigilance.  It was noted that these symptoms have greatly impaired his relationships and life in all realms.  It was noted that he has great remorse and guilt as well as anger and an inability to deal with others.  The note indicates that the Veteran had limited attention to self-care, erratic sleep, no energy, low interest and anhedonia.  He denied any current lethal ideation intent or plans.  It was noted that there were no past attempts at self-harm.  The note indicates that there were no auditory or visual hallucinations, anxiety attacks, or manic symptoms.

Dr. Sawyer referred the Veteran to a psychiatrist to discuss his PTSD.  A December 2013 letter from that psychiatrist indicates that she saw the Veteran on three occasions in September and October 2013.  Her letter indicates that the Veteran presented with severe insomnia, anxiety, negative thinking, irritability, loss of interest, flat affect and hopelessness.  She indicated that he was drinking a half gallon a week to be able to sleep and cope with his anxiety and depressive symptoms.  

There are also lay statements of record from the Veteran.  At the November 2016 Board hearing, the Veteran indicated that he sees a psychiatrist regularly every three months.  He indicated that he stayed depressed at all times.  He indicated that he was a locomotive engineer for 27 years but was taken out and disqualified due to his PTSD.  He stated that he had nervous breakdowns on the railroad.  He said he had periods where he would cry, and his coworkers told his boss, whom came to talk with him.  He indicated that after that, he tried farming but that did not work out because he could not get along with the other farmers.  He also indicated that his wife left him and that he did not remarry because he could not get along with anyone.  He stated that he has two daughters.  He indicated that he cannot get along with people in general and that he has been told he has a smart mouth.  He stated that he gets irritated and frustrated with people.  He also stated that he gets irritable but is not a confrontational person.  

The Veteran also indicated that he cannot make decisions.  He indicated that he has mood swings all the time.  He indicated that he takes three different sleeping pills at night and usually wakes about 9am or 10am.  He indicated that the worst panic attack he has had was when he woke up with nightmares about Vietnam; he stated that he woke up sweating and could not breathe.  He stated that his cat is his social life.  He stated that he has short term memory loss.  He indicated that he cannot deal with stress and has no motivation.  The Veteran also stated that although he always denies suicidal ideations, a person who has been depressed as long as he has and says they have never thought about taking their life is probably not telling the truth.  

Lay statements from the Veteran's former employers are also of record.  A letter from the railroad company the Veteran worked for indicates that he was disqualified because he was not mentally competent to safely perform the essential functions of his job.

A letter from a farmer indicates that the Veteran could not get along with coworkers and made them uncomfortable always talking about war.  The letter notes that once, the Veteran was found in a ditch and had stated that enemy helicopters were coming and he had radioed for help.  The farmer indicated that it took a while to calm the Veteran down.  The farmer stated that after this incident, he did not feel comfortable having the Veteran around equipment or other coworkers and had to let him go.  

Merits

The Board finds that the Veteran's PTSD is best reflected by a 70 percent disability rating for the entire period on appeal.

Throughout the appeal period, the Veteran reported ongoing symptoms of alcohol abuse, depression, irritability, paranoia, hypervigilance, mood instability, negative affect, insomnia, poor judgement, and an inability to establish and maintain effective relationships.  The Veteran has also indicated that he has some short term memory loss.

Here, the evidence reflects that the Veteran's PTSD has led to impairment in his family, social and work life.  The Veteran's wife left him due to his mood and mannerisms, and he has indicated that he did not remarry because he cannot get along with anyone.  While he has a friend who he occasionally farms for, he does not have any close social friendships.  He has indicated that he prefers to be alone and that his cat is his social life.  He also has two daughters but does not indicate having a close relationship with either one.  He was also disqualified from the job he had held for over 25 years because of his depression.  War flashbacks and episodes of paranoia caused him to lose another job.

The Veteran's PTSD has also caused impairment in his mood, thinking and judgement.  The Veteran consistently presented with a negative affect.  The description of the Veteran's mood changed throughout the appeal period but was consistently impaired.  While he consistently denied suicidal ideations or plans, he did indicate that he has thought about taking his own life.  The Veteran also drinks excessively, which the December 2010 VA examiner linked directly to his PTSD.  Additionally, the Veteran cannot sleep without taking numerous sleeping pills, and when he does sleep, he suffers from nightmares and occasional panic attacks.  The Veteran has also stated that he forgets to do things often.  As the Veteran's statements have been consistent and are also in line with the clinical findings of record, the Board finds the statements credible and probative  

Although the Veteran admittedly does not experience all of the listed symptoms for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere with his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  It all supports a finding that the Veteran's overall symptoms are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Negative affect, increased depression, isolation, nightmares, flashbacks, poor judgment, and difficulty in concentration appear to significantly affect the Veteran's ability to function independently, appropriately, and effectively.

However, the Veteran's occupational and social impairment cannot be described as total and is not commensurate with a maximum 100 percent rating.  During the appeal period, the Veteran consistently presented as oriented and alert.  While the Board acknowledges the Veteran's short term memory loss, the evidence does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation, or his own name.  The Board also acknowledges that the Veteran was disoriented as to time and place when he indicated to the farmer that enemy helicopters were coming for him.  Having been present at the time, the buddy is competent to report what he saw, and the Board has no reason to doubt the credibility of the statement.  The Board finds the statement probative but notes that this appears to have been an isolated event.  In contrast to this one event, the Veteran has consistently denied having delusions or hallucinations.  

The evidence also fails to show that the Veteran's symptoms equate in severity, frequency and duration to total occupational and social impairment.  See Vazquez-Claudio v. Shinseki.  The record does not reflect that the Veteran has persistent delusions or hallucinations, grossly inappropriate behavior or is a persistent danger to himself or others.  While the Veteran has difficulty getting along with others and is irritable, he has also indicated that he is not a confrontational person.  There is also no indication of violence on the Veteran's part.  

The Board has also considered the Veteran's assigned GAF scores.  The Board acknowledges GAF scores ranging from 45 to 54 in 2010 and 2011.  According to the DSM-IV, a range of 41 to 50 indicates serious symptoms: suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, such as no friends or being unable to keep a job.  Considering all the evidence of record, the Board finds that the 70 percent rating correlates with the symptoms in the 41 to 50 range.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. at 119.  The Veteran's symptoms were consistently anger, depression, sleep disturbances, and substance abuse.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence discussed, the Board finds that the preponderance of the evidence does not support a disability rating in excess of 70 percent.  Accordingly, the Board grants a disability rating of 70 percent, but no higher, for the entirety of the appeal period.

TDIU

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Having granted the Veteran a 70 percent disability rating for his PTSD, he therefore meets the schedular criteria for a TDIU.  The remaining issue is whether the Veteran is able to secure or follow substantially gainful employment as a result of his PTSD.

The December 2010 VA examiner opined that the Veteran is capable of performing some work from a mental health point of view.  The examiner explained that the Veteran would not be able to work in close proximity to multiple workers as he would quickly become irritable, anxious, angry and withdrawn.  He noted that the Veteran is capable of performing work in a structured setting in which his superiors understand that he suffers from PTSD.  The examiner opined that the Veteran would be capable of performing repetitive work in which the parameters of his job are clear, but he would not be able to provide leadership or executive level skills.  

The Board finds that the Veteran is not able to secure or follow substantially gainful employment as a result of his PTSD.  The Veteran worked for a railroad company for over 25 years.  A 1994 letter from the railroad company indicates that the Veteran was disqualified due specifically to his mental condition.  Following his retirement, the Veteran worked on a farm.  A letter from the farmer who hired the Veteran indicates that he was let go because of his mental state.  

While the Board finds the December 2010 VA examiner's opinion probative, his contention that the Veteran could work in a mostly isolated environment where his supervisor understands that he has PTSD is outweighed by the Veteran's history of being let go from employment due to his PTSD symptoms, including employment such as farming with limited interaction with others.  There is no indication that the Veteran's supervisors were unsympathetic to his PTSD.  Instead, they determined that his PTSD rendered him unsafe to perform the job.  

In light of the Veteran's disability picture and the information submitted from previous employers, the Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to a TDIU due to his PTSD.


ORDER

Entitlement to a disability rating of 70 percent for PTSD for the entirety of the appeal period, is granted.

Entitlement to a TDIU due to service-connected PTSD, for the entirety of the appeal period, is granted. 







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


